                   Case 5:20-cv-00316 Document 1 Filed 03/13/20 Page 1 of 4




                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

MICHELLE PHILLIPS,                                                          §
                                                                            §
          plaintiff,                                                        §
                                                                            §
v.                                                                          §   Case No. 5:20-cv-00316
                                                                            §
SHELLPOINT MORTGAGE                                                         §
SERVICING,                                                                  §
                                                                            §
          defendant.                                                        §

                                          DEFENDANT'S REMOVAL NOTICE

          Shellpoint Mortgage Servicing removes Michelle Phillip's state court action to this court

pursuant to 28 USC §§ 1332 and 1441.

                                          I.          STATEMENT OF THE CASE

          On February 28, 2020, Ms. Phillips sued Shellpoint in the 150th judicial district of Bexar

county, Texas in the case styled Michelle Phillips v. Shellpoint Mortgage Servicing and assigned

cause number 2020-CI-04188. (orig. pet., Ex. 1.) Ms. Phillips sues to prevent Shellpoint from

foreclosing on 6823 Cypress Mist, Converse, Texas, which was scheduled for March 3, 2020. (org.

pet. p. 3, Ex. 1.) She asserts a common law fraud claim and seeks actual damages, pre- and post-

judgment interest, court costs and injunctive relief. (org. pet. p. 3, Ex. 1.)

                                 II.        BASIS FOR DIVERSITY JURISDICTION

          The court may exercise diversity jurisdiction pursuant to 28 USC § 1332(a) because the

parties are completely diverse and the amount in controversy exceeds $75,000.

A.        The parties are citizens of different states.

          Diversity jurisdiction exists if there is "complete diversity between all named plaintiffs and

all named defendants, and no defendant is a citizen of the forum State." See Lincoln Prop. Co. v.


DEFENDANT'S REMOVAL NOTICE                                                                               Page 1 of 4
Case No 5:20-cv-00316; Michelle Phillips v. Shellpoint Mortgage Servicing
                   Case 5:20-cv-00316 Document 1 Filed 03/13/20 Page 2 of 4




Roche, 546 U.S. 81, 84 (2005). The real parties in interest are diverse. Ms. Phillips is Texas citizen

because she resides in Bexar County, Texas. (orig. pet. p. 1, Ex. 1.) See Preston v. Tenet

Healthsystem Mem'l Med. Ctr., 485 F.3d 793, 797-98 (5th Cir. 2007).

          Shellpoint is an assumed name of NewRez LLC fka New Penn Financial LLC. (assum.

name cert., Ex. 12; amd. reg., Ex. 13.) NewRez LLC is a Delaware and New York citizen. NewRez

LLC is a Delaware limited liability company. The citizenship of a limited liability company is

determined by the citizenship of each of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1080 (5th Cir. 2008). NewRez LLC has one member. Its sole member is Shellpoint Partners

LLC, a Delaware limited liability company. Shellpoint Partners LLC has two members (1) NRM

Acquisition LLC and (2) NRM Acquisition II LLC, both of which are Delaware limited liability

companies. They each have just one member. New Residential Mortgage LLC, a Delaware limited

liability company, is the sole member of both NRM Acquisition LLC and NRM Acquisition II

LLC. New Residential Mortgage LLC has one member. Its sole member is New Residential

Investment Corp., a Delaware corporation with its principal place of business in New York.

B.        The amount in controversy exceeds $75,000.

          When a defendant removes on the basis of diversity jurisdiction, the amount in controversy

may be established by the specific "good faith" sum demanded by the plaintiff in its state court

petition. 28 USC § 1446(c)(2). If the plaintiff does not state the amount of damages it seeks, the

burden falls on the removing defendant to prove the value of the plaintiff's claims. See St. Paul

Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). The removing defendant

must "establish by a preponderance of the evidence that the amount in controversy exceeds

$75,000." Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). This

requirement can be satisfied if the defendant shows "(1) it is apparent from the face of the petition

that the claims are likely to exceed $75,000, or, alternatively, (2) the defendant sets forth 'summary

DEFENDANT'S REMOVAL NOTICE                                                                    Page 2 of 4
Case No 5:20-cv-00316; Michelle Phillips v. Shellpoint Mortgage Servicing
                   Case 5:20-cv-00316 Document 1 Filed 03/13/20 Page 3 of 4




judgment type evidence' of facts in controversy that support a finding of the requisite amount." Id.

(citing Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999); Allen v. R & H Oil &

Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).

          "In actions seeking declaratory or injunctive relief the amount in controversy is measured by

the value of the object of the litigation." Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983);

Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013) (per curiam); see also Nationstar

Mortg., LLC v. Knox, 351 Fed. App'x 844, 848 (5th Cir. 2009) ("[w]hen . . . a right to property is

called into question in its entirety, the value of the property controls the amount in controversy")

(quoting Waller v. Prof'l Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961)).

          The object of this litigation—Ms. Phillip's home—is valued at $150,245 by the Bexar

Central Appraisal District. (Bexar Cty. appraisal dist. report, Ex. 11.) See e.g., Hernandez v.

Residential Accredit Loans Inc., Mortg. Asset-Backed Pass-Through Certificates, Series 2007-QS3,

No. H-18-0724, 2018 WL 4033785, *3 (S.D. Tex. Aug. 23, 2018) (citing appraisal district report as

evidence, held "[b]ecause plaintiffs . . . seek a declaration that the lien is void, and because the

current market value of the property is $290,091,19 the amount in controversy exceeds the

jurisdictional minimum of $75,000.") The amount in controversy exceeds $75,000, and the court

may exercise diversity jurisdiction over this action.

                            III.       PROCEDURAL REQUIREMENTS SATISFIED

          Removal is timely under 28 USC § 1446(b) because it is filed within thirty days of

Shellpoint's receipt of the complaint, through service or otherwise. Venue is proper in this court

because the United States District Court for the Western District of Texas embraces the place in

which the state court action was pending. 28 USC § 1441(a). Notice has been sent to the state




DEFENDANT'S REMOVAL NOTICE                                                                     Page 3 of 4
Case No 5:20-cv-00316; Michelle Phillips v. Shellpoint Mortgage Servicing
                   Case 5:20-cv-00316 Document 1 Filed 03/13/20 Page 4 of 4




court regarding this removal. Pursuant to 28 USC § 1446(a), a true and correct copy of all of the

process, pleadings, and orders on file in the state court action are attached as exhibits 1-8.

                                                      IV.        CONCLUSION

          The parties are completely diverse, and the amount in controversy exceeds $75,000. This

court may exercise diversity jurisdiction over this action.

Date: March 13, 2020                                                        Respectfully submitted,

                                                                               /s/ Michael J. McKleroy, Jr.
                                                                            Michael J. McKleroy, SBN: 24000095
                                                                            michael.mckleroy@akerman.com
                                                                             --Attorney in Charge
                                                                            C. Charles Townsend, SBN: 24028053
                                                                            charles.townsend@akerman.com
                                                                            AKERMAN LLP
                                                                            2001 Ross Avenue, Suite 3600
                                                                            Dallas, Texas 75201
                                                                            Telephone: 214.720.4300
                                                                            Facsimile: 214.981.9339

                                                                            Monica Summers, SBN: 24083594
                                                                            monica.summers@akerman.com
                                                                            AKERMAN LLP
                                                                            112 East Pecan Street, Suite 2750
                                                                            San Antonio, Texas 78205
                                                                            Telephone: 210.582.0220
                                                                            Facsimile: 210.582.0231

                                                                            ATTORNEYS FOR SHELLPOINT

                                                CERTIFICATE OF SERVICE

          I certify I served this document on March 13, 2020 as follows:

Ramon S. Rodriguez, Jr.
Rodriguez & Garza, P.L.L.C.
247 W. Olmos Dr., Suite 200
San Antonio, Texas 78212
VIA EMAIL rsrjr04@hotmail.com
AND CERTIFIED MAIL RECEIPT
NO. 9414 7266 9904 2165 8797 48
                                                                             /s/ Monica Summers
                                                                            Monica Summers

DEFENDANT'S REMOVAL NOTICE                                                                                       Page 4 of 4
Case No 5:20-cv-00316; Michelle Phillips v. Shellpoint Mortgage Servicing
